Case 2:19-mj-00342-MAT Document 1 Filed 07/26/19 Page 1 of 27
AO HerBev- 04/10) Appligaten dary: Search Warrant (Modified: WAWD 10-26-18)

LODGED RECEIVED :
JUL 26 2019 UNITED STATES DISTRICT COURT

AT SEATTLE 4 .
CLERK U.S. DISTRICT COURT Western District of Washington

WESTERN DISTRICT OF WASHINGTON
BY DEPUTY

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

6520 28th Avenue South
Seattle, Washington

 

 

Case No, MJ 19- 342

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

6520 28th Avenue South, Seattle, Washington, more fully described in Attachment A, incorporated herein by reference.

located in the Western District of Washington , there is now concealed (identify the

person or describe the property to be seized):

See Attachment B, incorporated herein by reference.

The basis for the search under Fed, R. Crim. P. 41(c) is (check one or more):
Mf evidence of a crime;
om contraband, fruits of crime, or other items illegally possessed;
© property designed for use, intended for use, or used in committing a crime;

© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. § 1030(a)(2) and (5) Computer Fraud/Hacking

The application is based on these facts:
¥v See Affidavit of FBI SA Joel Martini, continued on the attached sheet.

[| Delayed notice of days (give exact ending date if more than 30 days: ___ is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

  
 

Pursuant to Fed. R. Crim. P. 4.1, this warrant is presented: [Joy TSA means; telephonically recorded.

 

3 = Ge
fo Applicant 's signature

Joel Martini, FBI Special Agent
Printed name and title

© The foregoing affidavit was sworn to before me and signed in my presence, or

O The above-named agent provided a sworn statement No to the trut \\ the-foregoing affidavit by telephone.
Date Syke, 1,204 o

Judge's signature

City and state: Seattle, Washington Mary Alice Theiler, United States Magistrate Judge _
Printed name and title

 

 

 

 

USAO: 2019R00675
NM bp bP HO LH HY HN NHN NHN = HK HH KF HS Se OS S| lc SS hl
on DH UO SF WH LH |$|& OF OO TF HN DBD A SP WH YN —§ OC

C0 Oo NN DW FB WH |

 

 

Case 2:19-mj-00342-MAT Document 1 Filed 07/26/19 Page 2 of 27

AFFIDAVIT

STATE OF WASHINGTON )
ss
COUNTY OF KING

ee a

I, Joel Martini, being first duly sworn, hereby depose and state as follows:

L. INTRODUCTION
1. I am a Special Agent (“SA”) with the Federal Bureau of Investigation (FBD,

currently assigned to the Seattle Field Office, and have been so employed since January
2017. I am assigned to the Cyber Squad, where I investigate computer intrusions and other
cybercrimes. J have received training, and gained experience in, interviewing and
interrogation techniques, arrest procedures, search warrant applications, the execution of
searches and seizures, cybercrimes, computer evidence identification, computer evidence
seizure and processing, and criminal law and procedures. I have received advanced training
in the acquisition and analysis of digital evidence (both network and host-based) responding
to computer intrusions and other incidents. I have participated personally in the execution of
search warrants involving the search and seizure of computer equipment.

2. Prior to my employment as a Special Agent, I received a Bachelor of Science
in Information Systems from Corban University. I also subsequently worked as a Computer
Forensic Examiner for the FBI for approximately five years. During the course of that
employment, I became familiar with the design and operation of various electronic devices,
networks, and websites, including the technology described herein.

3. I currently am conducting an investigation of Paige Adele Thompson, also
known by the alias “erratic,” for intruding into servers rented or contracted by Capital One
Financial Corporation (“Capital One”), a financial services company, from Amazon.com,

Inc. (“Amazon”), a company that provides cloud computing services, and for exfiltrating and

AFFIDAVIT OF SA MARTINI - 1 UNITED STATES ATTORNEY
USAO# 2019R00___ 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo oOo YN DH UH BR WwW NY em

NO wO HN HO NHN KH NHN WN NHN KH KH KH HF KH KF SF eS SES
os KO Oh SP OW NY KS OO CO OH DH DH FP WD LH KF OS

 

 

Case 2:19-mj-00342-MAT Document 1 Filed 07/26/19 Page 3 of 27

stealing information, including credit card applications and other documents, from Capital
One.

4. I make this affidavit in support of an application for a warrant to search
Thompson’s residence, located at 6520 28" Avenue South, Seattle, Washington (hereinafter,
“the SUBJECT RESIDENCE”), further described in Attachment A to this Affidavit,
including any computers, cellular telephones, electronic storage media, and other devices
located in that residence, for evidence, fruits, and instrumentalities of computer
fraud/hacking, in violation of Title 18, United States Code § 1030(a)(2) and (5), listed in
Attachment B to this Affidavit.

5. The facts set forth in this Affidavit are based on my own personal knowledge,
including interviews I have conducted and my review of documents related to this
investigation; information obtained from other individuals, including other law enforcement
officers and investigators and employees of Capital One; and my training and experience.
Because this Affidavit is submitted for the limited purpose of establishing probable cause in
support of the application for a search warrant, it does not set forth each and every fact that I
or others have learned during the course of this investigation, but rather those relevant to the
determination of whether probable cause exists to issue the requested search warrant.

Il. THE SUBJECT RESIDENCE

6. The SUBJECT RESIDENCE is located at 6520 28" Avenue South, Seattle,
Washington, and is a grey one-story house with a partial brick facade on the front, and white
window frames and eaves. The number 6520 appears to the right side of the front door. The
SUBJECT RESIDENCE is shown in the photograph in Attachment A, which is attached
hereto and incorporated herein.

Iii, SUMMARY OF PROBABLE CAUSE

7. The FBI is conducting an investigation into a network intrusion into servers
rented or contracted by Capital One from Amazon. Capital One is a financial services

company that, among other things, issues credit cards. The evidence in this case shows that

AFFIDAVIT OF SA MARTINI - 2 UNITED STATES ATTORNEY
USAO# 2019R00___ 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo Oo ND OH SP W PO eH

NH HN HO NY KH NH NY LY LY | | SS FS Se Ee Fe OS SES
on DN ON Hh WwW NY KH OD OB ADHD rH FF WD YP —H CO

 

 

Case 2:19-mj-00342-MAT Document 1 Filed 07/26/19 Page 4 of 27

A

Thompson, who resides at the SUBJECT RESIDENCE, is the person who committed this
intrusion.

8. Evidence linking Thompson to the intrusion includes the fact that information
obtained from the intrusion has been posted on a GitHub page that includes Thompson’s full
name — paigeadelethompson ~ as part of its digital address, and that is linked to other pages
that belong to Thompson and contain her resume. In addition, records obtained from Capital
One indicate that Internet Protocol addresses used by the intruder are controlled by a
company that provides virtual private network services and that was used by Thompson to
make postings on the internet service GitHub, including very close in time to intrusions.
Moreover, Thompson also has made statements on social media fora evidencing the fact that
she has information of Capital One, and that she recognizes that she has acted illegally.

9. Thompson resides at the SUBJECT RESIDENCE, and has done so at all times
material to this investigation. As a result, there is probable cause to believe that Thompson
committed some or all of the illegal activity being investigated from the SUBJECT
RESIDENCE, and that evidence of that illegal activity will be found at the SUBJECT
RESIDENCE, including on any computers, cellular telephones, and electronic storage media
that may be found in that residence.

IV. TERMS AND DEFINITIONS
10. For the purpose of this affidavit, I use the following terms as described below:
a. A server is a computer that provides services for other computers

connected to it via a network or the Internet. The computers that use the server’s services are
sometimes called clients. Servers can be physically located anywhere with a network
connection that may be reached by the clients. For example, it is not uncommon for a server
to be located hundreds (or even thousands) of miles away from client computers. A server
may be either a physical or virtual machine. A physical server is a piece of computer
hardware configured as a server with its own power source, central processing unit or units,
and associated software. A virtual server typically is one of many servers that operate on a

single physical server. Each virtual server shares the hardware resources of the physical

AFFIDAVIT OF SA MARTINI - 3 UNITED STATES ATTORNEY
USAO# 2019R00___ 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo SD wm HBP WO NH

NO wo NYO NO NY KH NO WH NO Se HB Se Se Se Se Se eS S|
oo sa DH tA BP WHO NY KH CO OO Fe AND DN FF WY NH KS CO

 

 

Case 2:19-mj-00342-MAT Document1 Filed 07/26/19 Page 5 of 27

server, but the data residing on each virtual server is segregated from the data on other
virtual servers on the same physical machine.

b. An Internet Protocol address (an “IP address”) is a unique numeric
address used by devices, such as computers, on the internet. Every device attached to the
internet is assigned an IP address, so that internet traffic sent from, and directed to, that
device may be directed properly from its source to its destination. Most internet service
providers control a range of IP addresses. Generally, a static IP address is permanently
assigned to a specific location or device, while a dynamic IP address is temporary and
periodically changes.

C. The Onion Router (or “TOR”) is an anonymity tool used by individuals
to conceal their identities, including the origin of their internet connection, that is, their IP
addresses. TOR bounces communications through several intermediate computers (relays),
each of which utilizes encryption, thus anonymizing the IP address of the computer of the
individual using TOR.

d. A virtual private network (a “VPN”) is a secure connection over a less
secure network, such as the internet. A VPN uses shared public infrastructure, but maintains
privacy through security procedures and tunneling protocols. It encrypts data at the sending
end, decrypts it at the receiving end, and sends the data through a "tunnel" that cannot be
"entered" by data that is not properly encrypted. A VPN also may encrypt the originating
and receiving network addresses.

11. Throughout this Affidavit, I also refer to a number of companies and to
services that they offer:

a. GitHub is a company that provides webhosting and allows users to
manage and store revisions of projects. Although used mostly for software development
projects, GitHub also allows users to manage other types of files.

b. [Predator is a company that offers prepaid VPN service to customers,

using servers based in Sweden.

AFFIDAVIT OF SA MARTINI - 4 UNITED STATES ATTORNEY
USAO# 2019RO0___ 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970
co Se Ss DN A BP WD He

yO NY NY NH NY NH NY NHN NO KF KFS HF FEF OO EF OS Se ESF S|
eo sn DO OA SFP WD NY KH CO CO OH NI HB NH SP W NH KH CO

 

 

Case 2:19-mj-00342-MAT Document 1 Filed 07/26/19 Page 6 of 27

c. Meetup is an Internet-based platform designed to let people find and
build local communities, called “groups.”

d. Slack is a cloud-based set of team-collaboration software tools and
online services. Slack allows users to establish “channels,” in which a team can share
messages, tools, and files.

e. Twitter is company that operates a social networking site that allows
users to establish accounts, post short messages, and receive other users’ messages.

Vv. THE INVESTIGATION
A. The Intrusion and Exfiltration

12. Capital One is a financial services company that offers, among other products,
credit cards. Capital One maintains an e-mail address through which it solicits disclosures of
actual or potential vulnerabilities in its computer systems, so that Capital One can learn of,
and attempt to avert, breaches of its systems. Among others who send e-mails to this address
are individuals who sometimes are called “ethical” or “white hat” hackers. Like other
companies, Capital One often will make payments to individuals who provide information
concerning actual or potential vulnerabilities.

13. OnJuly 17, 2019, an individual — who previously was unknown to Capital One
- emailed this e-mail address. The individual’s e-mail stated that there appeared to be leaked
data belonging to Capital One on GitHub, and provided the address of the GitHub file
containing this leaked data. The address provided for this file was
https://gist.github.com/paigeadelethompson/*****. [Throughout this affidavit, I use *****
to substitute for other characters, often more than five characters.] Significantly, this address
includes the name paigeadelethompson, which I know to be Thompson’s full name. The
individual providing this information offered to help track down the person who had posted
this information. The individual providing the information also subsequently has indicated
that he/she hopes to be paid for providing the information.

14. After receiving this information, Capital One examined the GitHub file, which

was timestamped April 21, 2019 (the “April 21 File”). Capital One determined that the April

AFFIDAVIT OF SA MARTINI - 5 UNITED STATES ATTORNEY
USAO# 2019R00__ 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo SN DBD OH BP WD Ne

NO bw NH NH WH NY KN NH KY |= FS | | FS EO SS ee
oOo ~~ RH A BP WO HN OS OUlUlUOUlUlUmDWDULUGS ON OAC BOUL ON OH

 

 

Case 2:19-mj-00342-MAT Document 1 Filed 07/26/19 Page 7 of 27

21 File contained the IP address for a server rented or contracted by Capital One from
Amazon, and the number of a port on that server that had been misconfigured, with the result
that commands addressed to that IP address and port passed through directly to the server.

15. Capital One determined that the April 21 File contained code for three
commands, as well as a list of more than 700 folders or buckets of data.

™@ Capital One determined that the first command (which was directed at the
misconfigured port), when executed, obtained security credentials for an
account known as ISRM-WAF-Role that, in turn, enabled access to certain
of Capital One’s folders or buckets of data at Amazon.

™@ Capital One determined that the second command (the “List Buckets
Command”), when executed, used the ISRM-WAF-Role account to list the
names of folders or buckets of data in Capital One’s storage space at
Amazon.

M™ Capital One determined that the third command (the “Sync Command”),
when executed, used the ISRM-WAF-Role to extract or copy data from
those folders or buckets in Capital One’s storage space for which the
ISRM-WAF-Role account had the requisite permissions.

16. Capital One tested the commands in the April 21 File, and confirmed that the
commands did, in fact, function to obtain Capital One’s credentials, to list or enumerate
folders or buckets of data, and to extract data from certain of those folders or buckets.
Capital One confirmed that the more-than-700 folders or buckets of data listed in the April
21 File matched the actual names of folders or buckets of data used by Capital One for data
stored at Amazon. Capital One report that its computer logs reflect the fact that the List
Buckets Command was in fact executed on April 21, 2019, and that the timestamp in Capital
One’s logs matches the timestamp in the April 21 File.

17. According to Capital One, its logs show a number of connections or attempted
connections to Capital One’s server from TOR exit nodes, and a number of connections from

IP addresses beginning with 46.246, all of which Capital One believes relate to activity

AFFIDAVIT OF SA MARTINI - 6 UNITED STATES ATTORNEY
USAQO# 2019R00__ 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970
o Oo HN BO OH FP WH NY Fe

Be bd Bb BD DH KH DH PDP KN SK HK HF FF FEF Se Re ele
oOo nN KN UN BW HN KH ODO OO Me HI DBD A FP WY NY KS CO

 

 

Case 2:19-mj-00342-MAT Document1 Filed 07/26/19 Page 8 of 27

conducted by the same person involved in the April 21, 2019, intrusion, because they involve

unusual communications with the same misconfigured port discussed above. Specifically,

according to Capital One, the logs show:

On or about March 12, 2019, IP address 46.246.35.99 attempted to access
Capital One’s data. I know, from checking publicly-available records, that
this IP address is controlled by [Predator, a company that provides VPN
services.

On or about March 22, 2019, the ISRM-WAF-Role account was used to
execute the List Buckets Command several times. These commands were
executed from IP addresses that I believe to be TOR exit nodes. According
to Capital One, the ISRM-WAF -Role account does not, in the ordinary
course of business, invoke the List Buckets Command. .
Also on or about March 22, 2019, the ISRM-WAF-Role account was used
to execute the Sync Command a number of times to obtain data from
certain of Capital One’s data folders or buckets. A number of those
commands were executed from IP address 46.246.38.224. I know, from
checking publicly-available records, that that IP address also is controlled
by [Predator.

One of the files copied from Capital One’s folders or buckets on March 22,
2019, was a file with the name *****c000.snappy-parquet (the "Snappy
Parquet File”), and this was the only time the ISRM-WAF-Role account
accessed the Snappy Parquet File between January 1, 2019 and July 20,
2019.

A List Buckets Command was executed on April 21, 2019, from IP address
46.246.35.103. I know, from checking publicly-available records, that the
IP address from which this command was executed also is controlled by
IPredator. I also believe, based on the timestamp on the April 21, 2019 file,
and the time that Capital One reports that the command appears in Capital

AFFIDAVIT OF SA MARTINI - 7 UNITED STATES ATTORNEY

USAO# 2019R00___

700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo CoO SI DWN FP WY KN =

wo po fv Ww WK VY KN NHN NO SB HH HS HS eS eS eS Ol eS lc S| ll
Oo ~~ HR WW BP W HO —K& SO CO FP THN F&F WY NY KS CO

 

 

Case 2:19-mj-00342-MAT Document 1 Filed 07/26/19 Page 9 of 27

One’s logs, that this was the command that was the source of the April 21
File. |

18. According to Capital One, the data copied from Capital One’s data folders or
buckets includes primarily credit card applications. Although some of the information in
those applications (such as Social Security numbers) has been tokenized or encrypted, other
information including applicants’ names, addresses, dates of birth and information regarding
their credit history has not been tokenized. According to Capital One, the data includes large
numbers of applications, possibly tens of millions of applications. In addition, according to
Capital One, the data includes several hundred thousand applications that include tax returns,
including social security numbers, or applicants’ income and partial social security numbers,
and also includes more than 100,000 records that include bank account information.

B. Evidence of Thompson’s Involvement

19. Asnoted above, the GitHub address for the April 21 File includes the name
paigeadelethompson. Clicking on the name paigeadelethompson in the address takes the
user to the main GitHub page for a Paige Adele Thompson. The profile on that page
contains a link to a GitLab page at www.gitlab.com/netcrave (the “GitLab Netcrave Page”).
The GitLab Netcrave Page includes, among other things, a resume for a “Paige Thompson.”
That resume indicates that Thompson is a “systems engineer” and formerly worked at
Amazon from 2015-16. The resume also lists an address of 6520 28th Avenue South,
Seattle, Washington, the address of the SUBJECT RESIDENCE. Based on this evidence, I
believe that Thompson is the user of the GitHub and GitLab accounts described herein.

20.  AnApril 19, 2019, post in the GitHub account of “pagieadelethompson”
includes a “Server List” of IP addresses associated with the account. All of the IP addresses
in the Server List begin with 46.246. I have confirmed by checking publicly-available
records that each of the IP addresses in the “Server List” is controlled by IPredator. (As
noted above, Capital One reports that its logs reveal malicious activity, including malicious

activity on April 19, 2019, that, similarly, comes from several IP addresses beginning with

AFFIDAVIT OF SA MARTINI - 8 UNITED STATES ATTORNEY
USAO# 2019R00___ 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo 4S DBD OF Be WD NO

BS NH Ww Hw Ww NH KY BY Ne Be Be Se Se Ree eS ee ee
Co “ST TN ON SB BH NK CO CO OH HT DH NH F&F WD NH KF OC

 

 

Case 2:19-mj-00342-MAT Document1 Filed 07/26/19 Page 10 of 27

46.246 that, based on publicly available records, are associated with the VPN service
IPredator.)

21. | Based on open source research, I am aware of a Meetup group called “Seattle
Warez Kiddies” with a Web page located at www.meetup.com\Seattle-Warez-Kiddies. That
page indicates that its organizer is “Paige Thompson (erratic).” Within that Meetup group is
a Slack invitation code for the Slack channel netcrave.slack.com (the “Netcrave Slack
Channel”).

22. Ihave reviewed postings on the Netcrave Slack Channel. Among other things,
on or about June 26, 2019, a user “erratic” posted a list of files that “erratic” claimed to
possess. Among those files, two referenced “ISRM-WAF-Role.” Based on my review of
the Syne Command in the April 21 File, and my training and experience, I know that the
Sync Command would place extracted files in a directory with the name “ISRM-
WAF-Role.” Accordingly, I believe that, “erratic” was claiming to have files extracted using
the extraction command set forth in the April 21 File.

23.  Onor about June 27, 2019, “erratic” posted about several companies,
government entities, and educational institutions. Among these posts, “erratic” referred to
“ISRM-WAF-Webrole” and indicated that account was associated with Capital One. Based
on my training and experience, these communications appear to be references by “erratic” to
other intrusions that “erratic” may have committed.

24. Onor about June 27, 2019, another user posted “don’t go to jail plz.” In
response, “erratic” posted “Im like > ipredator > tor > s3 on all this shit.” I understand this
to refer to the method Thompson used to commit the intrusion. “[E]rratic” also posted “T
wanna get it off my server that’s why Im archiving all of it lol.”

25. According to a screenshoot that Capital One provided, and that I have
reviewed, on or about June 27, 2019, the user “paigeadele” posted, “I’ve also got a leak
proof [Predator router setup if anyone nneds [sic] it,” as well as a GitHub link that included
“paigeadelethompson” in the link. I was not able to locate this post on GitHub myself,

although that may be because it since has been deleted.

AFFIDAVIT OF SA MARTINI - 9 UNITED STATES ATTORNEY
USAO# 2019R00_ 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970
o Oo SN HD A BP YW NH

Nm HM bh BH Ph DO KN NHN LY | | | | HS FSF OSE ES
on Nn A BP W NY KH OD OO Wn KH NX HP WW YH —|$= O&O

 

 

Case 2:19-mj-00342-MAT Document1 Filed 07/26/19 Page 11 of 27

26. According to a screenshot that Capital One provided, and that I have reviewed,
on or about July 4, 2019, the user “paigeadele” posted a message seeking information about
the Snappy Parquet File, one of the files exfiltrated from Capital One on March 22, 2019.

27. On or about July 19, 2019, the user “paigeadele” posted information about one
of her pets. Included in the post was an estimate from a veterinarian dated June 10, 2019,
provided to “Paige Thompson” at the address 6520 28th Avenue South, Seattle Washington,
the address of the SUBJECT RESIDENCE. Based upon the information in the preceding
paragraphs, I believe that Thompson is the person who poste under the names “erratic” and
“paigeadele” on the Netcrave Slack Channel.

28. Ihave learned, from Capital One and through open-source research, of a
Twitter account name @0xA3A97B6C, with a username “ERRATIC.” I have reviewed
photographs posted to the account of “ERRATIC,” and they appear to depict the same
individual who appears in photographs posted on the Netcrave Slack Channel under the
username “paigeadele. I believe that Thompson is the user of the “ERRATIC” Twitter
account.

29. According to a screenshot that Capital One provided, and that I have reviewed,
on June 18, 2019, “ERRATIC” posted “Ive basically strapped myself with a bomb vest,
fucking dropping capitol ones dox and admitting it. I wanna distribute those buckets i think
first.” I understand this post to indicate, among other things, that Thompson intended to
disseminate data stolen from victim entities, starting with Capital One.

C. Evidence that Thompson lives at the SUBJECT RESIDENCE

30. As noted above, Thompson’s resume on the GitLab Netcrave Page lists
Thompson’s address as being the SUBJECT RESIDENCE. In addition, a veterinarian’s bill
sent to her on June 10, 2019, was addressed to her at the SUBJECT RESIDENCE.

31. Ialso have reviewed a Seattle Police Department report dated March 24, 2019,
that shows that officers responded to the SUBJECT RESIDENCE. That report was
classified as a response to “suicide-threats.” The report listed three people as living at the

SUBJECT RESIDENCE, Thompson, P.Q., and J.-E. One of the other residents told officers

AFFIDAVIT OF SA MARTINI - 10 UNITED STATES ATTORNEY
USAO# 2019R00__ 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo Fe ND DW A FF WD NY Fe

NHN MO SN DN KO KO BK RO RD OO ee eS ee
os KH WN BP WH NY KH CO OO CO DI HDB TA FP WO NY KH CO

 

 

Case 2:19-mj-00342-MAT Document 1 Filed 07/26/19 Page 12 of 27

that Thompson had threatened her, and that Thompson previously has threatened to commit
“suicide by cop.” Thompson explained her conduct by stating that she was upset that
something had gone wrong with her computer.

32. According to land records, P.Q. is the owner of the SUBJECT RESIDENCE. I
have conducted surveillance at the SUBJECT RESIDENCE. During the course of that
surveillance, I observed three vehicles (which are shown in the picture in Attachment A) at
the SUBJECT RESIDENCE. All three of these vehicles are registered to P.Q.

33. Multiple law enforcement officers, including myself, have conducted physical
surveillance at the SUBJECT RESIDENCE. On July 26, 2019, surveillance observed
Thompson as well as two others, believed to be P.Q. and J.E., at the SUBJECT
RESIDENCE.

34. Based on this information, I believe that Thompson currently lives at the
SUBJECT RESIDENCE. (Although Thompson’s Department of Licensing Record lists her
at a different address in Seattle, that listing was last updated on August 31, 2018, and I
believe that it is out of date.)

35. Lam not aware of any evidence that Thompson currently is employed. (Her
resume shows her last employment, at Amazon, as ending in 2016.) As a result, I believe
that any computers, and electronic storage media belonging to Thompson are likely also to
be found at that address.

VI. COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS

36. As described above and in Attachment B, this application seeks permission to
search for evidence, fruits, and instrumentalities that might be found at the SUBJECT
RESIDENCE, in whatever form they are found. One form in which they might be found is

data stored on digital devices,' such as computers and cellular telephones, and electronic

 

1 “Digital device” includes any device capable of processing and/or storing data in electronic
form, including, but not limited to: computer servers, central processing units, laptop,
desktop, notebook and tablet computers, drives intended for removable media, relate
communications devices such as modems, routers, and switches, wireless communication
devices such as cellular telephones, and iPods/iPads.

AFFIDAVIT OF SA MARTINI - 11 UNITED STATES ATTORNEY
USAO# 2019R00__ 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970
0 Oo YD DH HW PB W PP Be

ho bo bho bo BO ho i) i) Bho — — — — — — poet — — —
CoO ~~] Nn aA & la i) — Oo Oo of ~~] On ua na 1o%) No — So

 

 

Case 2:19-mj-00342-MAT Document1 Filed 07/26/19 Page 13 of 27

storage media.” Thus, the warrant applied for would authorize the seizure of digital devices
and electronic storage media and, potentially, the copying of electronically stored
information from digital devices or electronic storage media, under Rule 41(e)(2)(B).

37. Probable cause. Based upon my review of the evidence gathered in this
investigation, my review of data and records, information received from other agents and
computer forensics examiners, and my training and experience, I submit that, if a digital
device or other electronic storage media is found at the SUBJECT RESIDENCE, there is
probable cause to believe that evidence, fruits, and instrumentalities of the crime of computer
hacking will be stored on those digital devices and other electronic storage media. I believe
this because the intrusion under investigation was committed through the use of digital
devices, and because information stolen from Capital One has been received by digital
devices. Both the intrusion, and the storage of the resulting information, will have resulted
in evidence on those digital devices or electronic storage media:

a. Based on my knowledge, training, and experience, I know that computer files
or remnants of such files can be preserved (and consequently also then
recovered) for months or even years after they have been downloaded onto a
storage medium, deleted, or accessed or viewed via the Internet. Electronic
files downloaded to a digital device or other electronic storage medium can be
stored for years at little or no cost. Even when files have been deleted, they
can be recovered months or years later using forensic tools. This is so because,
when a person “deletes” a file on a digital device or other electronic storage
media, the data contained in the file does not actually disappear; rather, that
data remains on the storage medium until it is overwritten by new data.

b. Therefore, deleted files, or remnants of deleted files, may reside in free space
or slack space—that is, in space on the digital device or other electronic
storage medium that is not currently being used by an active file—for long
periods of time before they are overwritten. In addition, a computer’s
operating system may also keep a record of deleted data in a “swap” or
“recovery”’ file.

 

2 Electronic Storage media is any physical object upon which electronically stored
information can be recorded. Examples include hard disks, RAM, floppy disks, flash
memory, CD-ROMs, and other magnetic or optical media.

AFFIDAVIT OF SA MARTINI - 12 UNITED STATES ATTORNEY
USAO# 2019R00___ 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970
o eo HN DH DH FP WW YY

we NM HN NM NY NN KN NOE ES OO SO SOO Sl ll
oT HD HN FP WW NY K§ OD CO DW DTH rE FP W LH KH SO

 

 

Case 2:19-mj-00342-MAT Document1 Filed 07/26/19 Page 14 of 27

38.

c. Wholly apart from user-generated files, computer storage media—in particular,

computers’ internal hard drives—contain electronic evidence of how a
computer has been used, what it has been used for, and who has used it. To
give a few examples, this forensic evidence can take the form of operating
system configurations, artifacts from operating system or application
operation; file system data structures, and virtual memory “swap” or paging
files. Computer users typically do not erase or delete this evidence, because
special software is typically required for that task. However, it is technically
possible to delete this information.

. Similarly, files that have been viewed via the Internet are sometimes

automatically downloaded into a temporary Internet directory or “cache.”

Forensic evidence. As further described in Attachment B, this application

seeks permission to locate not only computer files that might serve as direct evidence of the

crimes described on the warrant, but also for forensic electronic evidence that establishes

how digital devices or other electronic storage media were used, the purpose of their use,

who used them, and when. There is probable cause to believe that this forensic electronic

evidence will be on any digital devices or other electronic storage media located at the

SUBJECT RESIDENCE because:

a. Stored data can provide evidence of a file that was once on the digital device or

other electronic storage media but has since been deleted or edited, or of a
deleted portion of a file (such as a paragraph that has been deleted from a word
processing file). Virtual memory paging systems can leave traces of
information on the digital device or other electronic storage media that show
what tasks and processes were recently active. Web browsers, e-mail
programs, and chat programs store configuration information that can reveal
information such as online nicknames and passwords. Operating systems can
record additional information, such as the history of connections to other
computers, the attachment of peripherals, the attachment of USB flash storage
devices or other external storage media, and the times the digital device or
other electronic storage media was in use. Computer file systems can record
information about the dates files were created and the sequence in which they
were created.

. As explained herein, information stored within a computer and other electronic

storage media may provide crucial evidence of the “who, what, why, when,
where, and how” of the criminal conduct under investigation, thus enabling the .
United States to establish and prove each element or alternatively, to exclude

AFFIDAVIT OF SA MARTINI - 13 UNITED STATES ATTORNEY
USAO# 2019R00___ 700 STEWART STREET, SUITE 5200

SEATTLE, WASHINGTON 98101
(206) 553-7970
oC 0 YS DN MAW BP WH bw Be

NH NY NY NY WY MY NY KN NF FE Re EF RPE RPE EEO RESET Re
on DN OH FF WD NH FY CO ODO OB HI HO FF WD HY KF &

Case 2:19-mj-00342-MAT Document1 Filed 07/26/19 Page 15 of 27

the innocent from further suspicion. In my training and experience,
information stored within a computer or storage media (e.g., registry
information, communications, images and movies, transactional information,
records of session times and durations, internet history, and anti-virus,
spyware, and malware detection programs) can indicate who has used or
controlled the computer or storage media. This “user attribution” evidence is
analogous to the search for “indicia of occupancy” while executing a search
wairant at a residence. The existence or absence of anti-virus, spyware, and
malware detection programs may indicate whether the computer was remotely
accessed, thus inculpating or exculpating the computer owner and/or others
with direct physical access to the computer. Further, computer and storage
media activity can indicate how and when the computer or storage media was
accessed or used. For example, as described herein, computers typically
contain information that log: computer user account session times and
durations, computer activity associated with user accounts, electronic storage
media that connected with the computer, and the IP addresses through which
the computer accessed networks and the internet. Such information allows
investigators to understand the chronological context of computer or electronic
storage media access, use, and events relating to the crime under investigation.!
Additionally, some information stored within a computer or electronic storage
media may provide crucial evidence relating to the physical location of other
evidence and the suspect. For example, images stored on a computer may both
show a particular location and have geolocation information incorporated into
its file data. Such file data typically also contains information indicating when
the file or image was created. The existence of such image files, along with
external device connection logs, may also indicate the presence of additional
electronic storage media (e.g., a digital camera or cellular phone with an
incorporated camera). The geographic and timeline information described
herein may either inculpate or exculpate the computer user. Last, information
stored within a computer may provide relevant insight into the computer user’s
state of mind as it relates to the offense under investigation. For example,
information within the computer may indicate the owner’s motive and intent to
commit a crime (e.g., internet searches indicating criminal planning), or
consciousness of guilt (e.g., running a “wiping” program to destroy evidence

 

 

 

' For example, if the examination of a computer shows that: a) at 11:00am, someone using
the computer used an internet browser to log into a bank account in the name of John Doe; b)
at 11:02am the internet browser was used to download child pornography; and c) at 11:05
am the internet browser was used to log into a social media account in the name of John Doe,
an investigator may reasonably draw an inference that John Doe downloaded child

pornography.

AFFIDAVIT OF SA MARTINI - 14 UNITED STATES ATTORNEY
USAO#H 2019R60___ 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo CO SYD KH HA BR WD PO —

Ny NY NY NN NN NR DRDO et
oa sa DA Ff WOW NY KH CO ODO SB nH KH HA FSF WY NY —| &

 

 

Case 2:19-mj-00342-MAT Document1 Filed 07/26/19 Page 16 of 27

on the computer or password protecting/encrypting such evidence in an effort
to conceal it from law enforcement).

c. A person with appropriate familiarity with how a digital device or other
electronic storage media works can, after examining this forensic evidence in
its proper context, draw conclusions about how the digital device or other
electronic storage media were used, the purpose of their use, who used them,
and when.

d. The process of identifying the exact files, blocks, registry entries, logs, or other
forms of forensic evidence on a digital device or other electronic storage media
that are necessary to draw an accurate conclusion is a dynamic process. While
it is possible to specify in advance the records to be sought, digital evidence is
not always data that can be merely reviewed by a review team and passed
along to investigators. Whether data stored on a computer is evidence may
depend on other information stored on the computer and the application of
knowledge about how a computer behaves. Therefore, contextual information
necessary to understand other evidence also falls within the scope of the
watrant.

e. Further, in finding evidence of how a digital device or other electronic storage
media was used, the purpose of its use, who used it, and when, sometimes it is
necessary to establish that a particular thing is not present. For example, the
presence or absence of counter-forensic programs or anti-virus programs (and
associated data) may be relevant to establishing the user’s intent.

Vil. DIGITAL DEVICES AS INSTRUMENTALITIES OF THE CRIMES
39. In this case, the evidence suggests that digital devices also been used as
instrumentalities of the crime being investigated. Specifically, the intrusion under
investigation was committed through the use of digital devices, and the information stolen
from Capital One has been received by digital devices. Indeed, the crime being investigated
could not have been committed without using digital devices.
Vill PAST EFFORTS TO OBTAIN ELECTRONICALLY STORED INFORMATION
40. Because of the nature of the evidence that I am attempting to obtain and the
nature of the investigation, I have not made any prior efforts to obtain the evidence based on
the consent of any party who may have authority to consent. Indeed, J] am concerned that if

Thompson becomes aware of the investigation in advance of the execution of a search

AFFIDAVIT OF SA MARTINI - 15 UNITED STATES ATTORNEY
USAO# 2019R00_ 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970
o Oo HN DH A Bh WH NN

hm bo bo Bb Bh Bb KD RD ON Oe Se Se ee Oe Oe eS Re
ao SN NTN OO RP UON OR | NOT OST CPO Nl CS

 

 

Case 2:19-mj-00342-MAT Document1 Filed 07/26/19 Page 17 of 27 |

warrant, she may either (1) attempt to destroy any potential evidence, whether digital or non-
digital, thereby hindering law enforcement agents from the furtherance of the criminal
investigation, or (2) reveal sensitive financial and other personal information stolen from
Capital One.
IX. RISK OF DESTRUCTION OF EVIDENCE

41. I know based on my training and experience that digital information can be
very fragile and easily destroyed. Digital information can also be easily encrypted or
obfuscated such that review of the evidence would be extremely difficult, and in some cases
impossible. If an encrypted computer is either powered off or if the user has not entered the
encryption password and logged onto the computer, it is likely that any information
contained on the computer will be impossible to decipher. If the computer is powered on,
however, and the user is already logged onto the computer, there is a much greater chance
that the digital information can be extracted from the computer. This is because when the
computer is on and in use, the password has already been entered and the data on the
computer is accessible. However, giving the owner of the computer time to activate a digital
security measure, pull the power cord from the computer, or even log off of the computer
could result in a loss of digital information that could otherwise have been extracted from the
computer.

X. REQUEST FOR AUTHORITY TO CONDUCT OFF-SITE SEARCH

42. Necessity of seizing or copying entire computers or storage media. In most
cases, a thorough search of premises for information that might be stored on digital devices
or other electronic storage media requires the seizure of the physical items and later off-site
review consistent with the warrant. In lieu of removing all of these items from the premises, |
it is sometimes possible to make an image copy of the data on the digital devices or other
electronic storage media, onsite. Generally speaking, imaging is the taking of a complete
electronic picture of the device’s data, including all hidden sectors and deleted files. Either

seizure or imaging is often necessary to ensure the accuracy and completeness of data

AFFIDAVIT OF SA MARTINI - 16 UNITED STATES ATTORNEY
USAO# 2019R00_ 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970
oO Oo 41 DN A BP WwW NY

wm NO WH NH WV NV KN WH NY HH = HS HS HS OS OS SS
So TH A FP Ww YH &§ OD OO fen HD A SF W LH KK O&O

 

 

Case 2:19-mj-00342-MAT Document 1 Filed 07/26/19 Page 18 of 27

recorded on the item, and to prevent the loss of the data either from accidental or intentional

destruction. This is true because of the following:

43.

a. The time required for an examination. As noted above, not all evidence takes

the form of documents and files that can be easily viewed on site. Analyzing
evidence of how a computer has been used, what it has been used for, and who
has used it requires considerable time, and taking that much time on premises
could be unreasonable. As explained above, because the warrant calls for
forensic electronic evidence, it is exceedingly likely that it will be necessary to
thoroughly examine the respective digital device and/or electronic storage
media to obtain evidence. Computer hard drives, digital devices and electronic
storage media can store a large volume of information. Reviewing that
information for things described in the warrant can take weeks or months,
depending on the volume of data stored, and would be impractical and invasive
to attempt on-site.

. Technical requirements. Digital devices or other electronic storage media can

be configured in several different ways, featuring a variety of different
operating systems, application software, and configurations. Therefore,
searching them sometimes requires tools or knowledge that might not be
present on the search site. The vast array of computer hardware and software
available makes it difficult to know before a search what tools or knowledge
will be required to analyze the system and its data on the premises. However,
taking the items off-site and reviewing them in a controlled environment will
allow examination with the proper tools and knowledge.

Variety of forms of electronic media. Records sought under this warrant could
be stored in a variety of electronic storage media formats and on a variety of
digital devices that may require off-site reviewing with specialized forensic
tools.

XI. SEARCH TECHNIQUES
Based on the foregoing, and consistent with Rule 41(e)(2)(B) of the Federal

Rules of Criminal Procedure, the warrant I am applying for will permit seizing, imaging, or

otherwise copying digital devices and other electronic storage media that reasonably appear

capable of containing some or all of the data or items that fall within the scope of

Attachment B to this Affidavit, and will specifically authorize a later review of the media or

information consistent with the warrant.

AFFIDAVIT OF SA MARTINI - 17 UNITED STATES ATTORNEY
USAO# 2019R00__ 700 STEWART STREET, SUITE 5200

SEATTLE, WASHINGTON 98101
(206) 553-7970
oC Oo ND vA BR WH =

wo wo KH HN WH BP DO NO DRO momma
oOo nt OO Mm BP W HY KY CO OO Be HA DH HA FSP WY NY — O&O

 

 

Case 2:19-mj-00342-MAT Document 1 Filed 07/26/19 Page 19 of 27

44. Because several people share the SUBJECT RESIDENCE as a residence, it is
possible that the SUBJECT RESIDENCE will contain digital devices or other electronic
storage media that are predominantly used, and perhaps owned, by persons who are not
suspected of a crime. If agents conclude that any digital device or other electronic storage
media is owned, and predominantly used, by a person other than Thompson, agents will
seize, but will not conduct any further search of, that digital device or other electronic
storage media. It may be impossible to determine, on scene, which computers contain the
things described in this warrant.

45. Consistent with the above, I hereby request the Court’s permission to seize
and/or obtain a forensic image of digital devices or other electronic storage media that
reasonably appear capable of containing data or items that fall within the scope of
Attachment B to this Affidavit, and to conduct off-site searches of the digital devices or other
electronic storage media and/or forensic images, using the following procedures:

A. Processing the Search Sites and Securing the Data.

a. Upon securing the physical search site, the search team will conduct an initial
review of any digital devices or other electronic storage media located at the
subject premises described in Attachment A that are capable of containing data
or items that fall within the scope of Attachment B to this Affidavit, to
determine if it is possible to secure the data contained on these devices onsite
in a reasonable amount of time and without jeopardizing the ability to
accurately preserve the data.

b. In order to examine the electronically stored information (“ESI”) in a
forensically sound manner, law enforcement personnel with appropriate
expertise will attempt to produce a complete forensic image, if possible and
appropriate, of any digital device or other electronic storage media that is
capable of containing data or items that fall within the scope of Attachment B
to this Affidavit.'

 

1 The purpose of using specially trained computer forensic examiners to conduct the imaging
of digital devices or other electronic storage media is to ensure the integrity of the evidence
and to follow proper, forensically sound, scientific procedures. When the investigative agent
is a trained computer forensic examiner, it is not always necessary to separate these duties.
Computer forensic examiners often work closely with investigative personnel to assist
investigators in their search for digital evidence. Computer forensic examiners are needed
because they generally have technological expertise that investigative agents do not possess.

AFFIDAVIT OF SA MARTINI - 18 UNITED STATES ATTORNEY
USAO# 2019R00___ 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970
oO Oo SI HD HA HB WW PO

NN NM HY HO HP KN BH NH NO HB SS RB Be RB eRe eS
oO sa DH CA SP WY NYO KH COC OO FAN DBD nA FSP WH NH KK CO

 

 

Case 2:19-mj-00342-MAT Document1 Filed 07/26/19 Page 20 of 27

c. A forensic image may be created of either a physical drive or a logical drive.
A physical drive is the actual physical hard drive that may be found in a typical
computer. When law enforcement creates a forensic image of a physical drive,
the image will contain every bit and byte on the physical drive. A logical
drive, also known as a partition, is a dedicated area on a physical drive that
may have a drive letter assigned (for example the c: and d: drives on a
computer that actually contains only one physical hard drive). Therefore,
creating an image of a logical drive does not include every bit and byte on the
physical drive. Law enforcement will only create an image of physical or
logical drives physically present on or within the subject device. Creating an
image of the devices located at the search locations described in Attachment A
will not result in access to any data physically located elsewhere. However,
digital devices or other electronic storage media at the search locations
described in Attachment A that have previously connected to devices at other
locations may contain data from those other locations.

d. If based on their training and experience, and the resources available to them at
the search site, the search team determines it is not practical to make an on-site
image within a reasonable amount of time and without jeopardizing the ability
to accurately preserve the data, then the digital devices or other electronic
storage media will be seized and transported to an appropriate law enforcement
laboratory to be forensically imaged and reviewed.

B. Searching the Forensic Images.

a. Searching the forensic images for the items described in Attachment B may
require a range of data analysis techniques. In some cases, it is possible for
agents and analysts to conduct carefully targeted searches that can locate
evidence without requiring a time-consuming manual search through unrelated
materials that may be commingled with criminal evidence. In other cases,
however, such techniques may not yield the evidence described in the warrant,
and law enforcement may need to conduct more extensive searches to locate
evidence that falls within the scope of the warrant. The search techniques that
will be used will be only those methodologies, techniques and protocols as
may reasonably be expected to find, identify, segregate and/or duplicate the
items authorized to be seized pursuant to Attachment B to this affidavit. Those
techniques, however, may necessarily expose many or all parts of a hard drive

 

Computer forensic examiners, however, often lack the factual and investigative expertise that
an investigative agent may possess on any given case. Therefore, it is often important that
computer forensic examiners and investigative personnel work closely together.

AFFIDAVIT OF SA MARTINI - 19 UNITED STATES ATTORNEY
USAO# 2019R00___ 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo 6o& ~JT BW ra BP WH NNO —

wo pO NH HO KH KYO KY WN NY | | | | FH KF HS EFS KE
oN KN MH BP WH HY KH CO CO CF THD mM BP WY NY KH O&O

 

 

Case 2:19-mj-00342-MAT Document 1 Filed 07/26/19 Page 21 of 27

to human inspection in order to determine whether it contains evidence
described by the warrant.

b. Agents may utilize hash values to exclude certain known files, such as the
operating system and other routine software, from the search results. However,
because the evidence I am seeking does not have particular known hash values,
agents will not be able to use any type of hash value library to locate the items
identified in Attachment B.

XII. FORFEITURE

46. This application requests the issuance of a warrant under 21 U.S.C. § 853(f)
authorizing the seizure of property subject to forfeiture. This is appropriate because:
(1) there is probable cause to believe that the property to be seized would, in the event of
conviction, be subject to forfeiture, and (2) an order under 21 U.S.C. § 853(e) may not be
sufficient to assure the availability of the property for forfeiture. There is probable cause to
believe that the property to be seized would, in the event of conviction, be subject to
forfeiture, because 18 U.S.C. § 1030(i)(1)(A) provides that the defendant's “interest in any

personal property that was used or intended to be used to commit or to facilitate the

commission of such violation” shall be forfeited to the United States.

if

if

if
AFFIDAVIT OF SA MARTINI - 20 UNITED STATES ATTORNEY
USAO# 2019RO00__ 700 STEWART STREET, SUITE 5200

SEATTLE, WASHINGTON 98101
(206) 553-7970
Dm CoN DR WH FB WwW wp &

NO WHO WN NH WH NWN WN NHN NO =| See we Ow ee
oat BN NN SP WD NY SK CO Oo OHHH DH FP WD NY | OS

 

 

Case 2:19-mj-00342-MAT Document1 Filed 07/26/19 Page 22 of 27

XIII. CONCLUSION

47. For the reasons set forth above, there is probable cause to believe that
evidence, fruits and/or instrumentalities of computer fraud/hacking, in violation of Title 18,
United States Code § 1030(a)(2) and (5), are located in the SUBJECT RESIDENCE, as more
fully described in Attachment A to this Affidavit, including on any computers, cellular
telephones, and electronic storage media that may be found in the SUBJECT RESIDENCE.

I therefore request that the court issue a warrant authorizing a search of SUBJECT
RESIDENCE for the items more fully described in Attachment B hereto, and the seizure of

any such items found therein.

 

 

Federal Bureau of Investigation

SUBSCRIBED AND SWORN before me this Ze day of July, 2019.

Na, Woody,

MARY ALICE THEILER
United States Magistrate Judge

AFFIDAVIT OF SA MARTINI - 21 UNITED STATES ATTORNEY
USAO# 2019RO00___ 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970
Case 2:19-mj-00342-MAT Document 1 Filed 07/26/19 Page 23 of 27

ATTACHMENT A
LOCATION TO BE SEARCHED

The SUBJECT RESIDENCE, depicted in the photograph below, is located at 6520
28th Avenue South, Seattle, Washington, and is a grey one-story house with a partial
brick facade on the front, and white window frames and eaves. The number 6520
appears to the right side of the front door.

 

 

 

ATTACHMENT A - | UNITED STATES ATTORNEY
USAO# 2019R00675 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970
Case 2:19-mj-00342-MAT Document1 Filed 07/26/19 Page 24 of 27

ATTACHMENT B
ITEMS TO BE SEIZED

The following records, documents, files, or materials, in whatever form, including
handmade or mechanical form (such as printed, written, handwritten, or typed);
photocopies or other photographic form; and electrical, electronic, and magnetic form
(such as tapes, cassettes, hard disks, floppy disks, diskettes, compact discs, CD-ROMs,
DVDs, optical discs, Zip cartridges, printer buffers, smart cards, or electronic notebooks,
or any other electronic storage medium) that constitute evidence, instrumentalities, or
fruits of violations of 18 U.S.C. § 1030(a)(2) and (5) for the period from January 1, 2019,
to the present:

1. All records relating to any intrusion into servers rented, leased, or contracted
by Capital One Financial Corporation (“Capital One”) from Amazon.com, Inc.
(“Amazon”), or to the exfiltration or theft of data from such servers.

2. All records (including file structures as well as credit card applications, tax
returns and bank account information) exfiltrated or stolen from Capital One.

3. All credit card applications, tax returns and bank account information of any
person other than (a) Paige Thompson, (b) any other resident of the SUBJECT
RESIDENCE, or (c) any family member of either Paige Thompson or any
other resident of the SUBJECT RESIDENCE.

4. All records relating to the use of a GitHub account in the name
paigeadelethompson.

5. All records relating to the use of [Predator or the TOR network.

6. All records evidencing the use of the nickname or identity
“paigeadelethompson.”

7. All records relating to the use or, or access to the following services: Twitter,
Slack, GitLab, and Meetup.

8. All records evidencing the use of the nickname or identity “erratic.”

9. All records relating to Capital One.

ATTACHMENT B - I UNITED STATES ATTORNEY
USAO# 2019R00675 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970
Case 2:19-mj-00342-MAT Document1 Filed 07/26/19 Page 25 of 27

10. All records relating to Amazon, including to any prior employment at Amazon.

11. All records relating to any intrusion into the servers of any company,
educational institution, or governmental entity, at Amazon or elsewhere, or to
the exfiltration or theft of data from such servers.

12. All computers, notebook computers, laptop computers, and electronic storage
media and/or their components, which include:

a. Any digital device or other electronic storage media capable of being used
to commit, further, or store evidence of the offenses listed above;

b. Any digital devices or other electronic storage media used to facilitate the
transmission, creation, display, encoding or storage of data, including word
processing equipment, modems, docking stations, monitors, cameras,
printers, plotters, encryption devices, and optical scanners;

c. Any magnetic, electronic or optical storage device capable of storing data,
such as floppy disks, hard disks, tapes, CD-ROMs, CD-R, CD-RWs,
DVDs, optical disks, printer or memory buffers, smart cards, PC cards,
memory calculators, electronic dialers, electronic notebooks, and personal
digital assistants;

d. Any documentation, operating logs and reference manuals regarding the
operation of the digital device or other electronic storage media or software;

@, Any applications, utility programs, compilers, interpreters, and other
software used to facilitate direct or indirect communication with the
computer hardware, storage devices, or data to be searched;

f. Any physical keys, encryption devices, dongles and similar physical items
that are necessary to gain access to the computer equipment, storage
devices or data; and

g. Any passwords, password files, test keys, encryption codes or other
information necessary to access the computer equipment, storage devices or
data.

13. Any digital devices or electronic storage media that were or may have been
used as a means to commit the offenses described on the warrant, including
computer fraud/hacking in violation of 18 U.S.C. § 1030(a)(2) and (5).

14. For any digital device or other electronic storage media upon which
electronically stored information that is called for by this warrant may be

ATTACHMENT B - 2 UNITED STATES ATTORNEY
USAO# 2019R00675 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970
Case 2:19-mj-00342-MAT Document1 Filed 07/26/19 Page 26 of 27

contained, or that may contain things otherwise called for by this warrant:

a. evidence of who used, owned, or controlled the digital device or other
electronic storage media at the time the things described in this warrant
were created, edited, or deleted, such as logs, registry entries, configuration
files, saved usernames and passwords, documents, browsing history, user
profiles, email, email contacts, "chat," instant messaging logs, photographs,
and correspondence; .

b. evidence of software that would allow others to control the digital device or
other electronic storage media, such as viruses, Trojan horses, and other
forms of malicious software, as well as evidence of the presence or absence
of security software designed to detect malicious software;

C. evidence of the lack of such malicious software;

d. evidence of the attachment to the digital device of other storage devices or
similar containers for electronic evidence;

e. evidence of counter-forensic programs (and associated data) that are
designed to eliminate data from the digital device or other electronic
storage media;

f. evidence of the times the digital device or other electronic storage media
was used;
g. passwords, encryption keys, and other access devices that may be necessary

to access the digital device or other electronic storage media;

h. documentation and manuals that may be necessary to access the digital
device or other electronic storage media or to conduct a forensic
examination of the digital device or other electronic storage media; and

1. contextual information necessary to understand the evidence described in
this attachment.

15. Records and things evidencing communication with an Internet Protocol address
controlled by [Predator or with the TOR network:

a. routers, modems, and network equipment used to connect computers to the
Internet;

b. records of Internet Protocol addresses used and connected to;

Cc. records of Internet activity, including firewall logs, caches, browser history

and cookies, “bookmarked” or “favorite” web pages, search terms that the

ATTACHMENT B - 3 UNITED STATES ATTORNEY
USAO# 2019R00675 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970
Case 2:19-mj-00342-MAT Document1 Filed 07/26/19 Page 27 of 27

user entered into any Internet search engine, and records of user-typed web
addresses.

THE SEIZURE OF DIGITAL DEVICES OR OTHER ELECTRONIC STORAGE
MEDIA AND/OR THEIR COMPONENTS AS SET FORTH HEREIN IS
SPECIFICALLY AUTHORIZED BY THIS SEARCH WARRANT, NOT ONLY TO
THE EXTENT THAT SUCH DIGITAL DEVICES OR OTHER ELECTRONIC
STORAGE MEDIA CONSTITUTE INSTRUMENTALITIES OF THE CRIMINAL
ACTIVITY DESCRIBED ABOVE, BUT ALSO FOR THE PURPOSE OF THE
CONDUCTING OFF-SITE EXAMINATIONS OF THEIR CONTENTS FOR
EVIDENCE, INSTRUMENTALITIES, OR FRUITS OF THE AFOREMENTIONED
CRIMES.

THIS WARRANT AUTHORIZES THE SEIZURE OF DIGITAL DEVICES AND
OTHER ELECTRONIC STORAGE MEDIA FOUND IN THE SUBJECT RESIDENCE
THAT APPEAR TO BE OWNED, AND PREDOMINANTLY USED, BY A PERSON
OTHER THAN PAIGE THOMPSON, BUT IT DOES NOT AUTHORIZE THE
FURTHER SEARCH OF THOSE DEVICES (WHICH SHALL REQUIRE THE
ISSUANCE OF A FURTHER SEARCH WARRANT AUTHORIZING SUCH
ACTUAL SEARCH).

ATTACHMENT B - 4 UNITED STATES ATTORNEY
USAO# 2019R00675 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970
